Citation Nr: 1024965	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  05-14 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney at 
Law


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel




INTRODUCTION

The Veteran served on active duty from October 1969 to September 
1971.  He died in June 2003.  The appellant is the Veteran's 
surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

This case previously reached the Board in October 2007.  At that 
time, the Board issued a decision denying the current cause of 
death claim on appeal.  The Veteran appealed this decision to the 
U. S. Court of Appeals for Veterans Claims (Court).  Pursuant to 
a February 2008 Order and Joint Motion (Joint Motion), the Court 
vacated the Board's previous decision and remanded the cause of 
death claim.  Specifically, the Court instructed the Board to 
secure a VA medical opinion as to whether the Veteran's service-
connected schizophrenia caused or contributed to his death.  
             
In response, in March 2009, the Board requested from the Veterans 
Health Administration (VHA) a specialist medical opinion in this 
case.  38 C.F.R.  § 20.901(a) (2009); see 38 U.S.C.A. §§ 5109(a), 
7109(a) (West 2002).  In turn, a VHA physician submitted a 
medical opinion in April 2009.  The appellant and her attorney 
also submitted additional argument and private medical evidence 
as well.  

Since this additional evidence was submitted by the appellant and 
her attorney without a waiver of RO consideration, the Board 
remanded the case in December 2009 for the RO to issue a 
Supplemental Statement of the Case (SSOC).  The RO has complied 
with this request, and the case has once again been returned to 
the Board for further appellate consideration.  

The appeal is once again REMANDED to the RO in St. Petersburg, 
Florida.  VA will notify the appellant if further action is 
required.


REMAND

In this case, the Veteran died on June [redacted], 2003.  The death 
certificate lists the immediate cause of death as blunt force 
trauma due to a motor vehicle accident.  No contributory cause of 
death is listed.  The Veteran received these fatal injuries in an 
automobile accident in which he was traveling in the wrong 
direction on a divided highway.  His vehicle sustained a head-on 
collision with another vehicle.  He died shortly thereafter at a 
private hospital.  At the time of his death, the Veteran was 
service-connected for one disability - schizophrenic reaction, 
paranoid type, rated as 70 percent disabling.  The combined 
service-connected disability rating was 70 percent.  See 38 
C.F.R. § 4.25 (combined ratings table).  He also had been in 
receipt of a total disability (i.e., 100 percent) rating due to 
individual unemployability (TDIU) since December 17, 2002.  

The appellant and her attorney contend that either (1) the 
combination of medications taken for the Veteran's service-
connected schizophrenia caused him to be confused, which led to 
his fatal accident, or (2) that the severe symptoms of the 
schizophrenia itself (hallucination, voices, suicidal thoughts 
and tendencies) caused him to go the wrong way on the highway, 
leading to his death.  In other words, they allege the service-
connected schizophrenia contributed to his death.  They also 
assert that his psychiatric symptoms were so severe because the 
Veteran was improperly medicated and "under-treated" by the VA.  
See January 2004 cause of death claim; April 2004 Notice of 
Disagreement; May 2005 representative statement; November 2009 
attorney letter; and May 2010 attorney letter.  

An April 2009 VHA opinion was secured by the Board.  The VHA 
physician, Dr. S.Y., MD., opined that the medications the Veteran 
was taking for his service-connected schizophrenia were "highly 
unlikely" to cause confusion to the point that they 
significantly contributed to the fatal automobile accident.  This 
opinion was quite detailed and provided reasons and bases.  In 
contrast, the appellant submitted a speculative June 2004 opinion 
from J.S.L., D.O., to the effect that the combination of 
medications "could have contributed" to confusion, leading to 
the fatal accident.  This opinion was short and provided no 
explanations for its conclusion.  In any event, neither opinion 
addressed the appellant attorney's most recent theory that the 
severe symptoms of the schizophrenia itself (hallucination, 
voices, suicidal thoughts and tendencies) caused him to go the 
wrong way on the highway, leading to his death.  In light of 
this, the Board finds that additional development of the evidence 
is required.
    
The Veteran's death certificate indicates he died on June [redacted], 2003 
at the Bayfront Medical Center.  But these terminal records are 
not present in the claims folder.  In addition, the June 2003 
death certificate indicates that an autopsy was in fact performed 
on the Veteran.  Yet the autopsy report from the Florida 
Department of Health is not present in the claims folder.  
Finally, a May 2003 VA treatment note indicates the Veteran was 
prescribed lithium and ibuprofen by F.H.E., MD.  But all of Dr. 
F.H.E.'s treatment records are also not present in the claims 
folder; rather, only a November 2002 report from Dr. F.H.E. is 
present.  The fact that Dr. F.H.E.'s records are incomplete is 
significant.  The private and VA treatment records do not confirm 
the May 2003 VA treatment note that Dr. F.H.E. put the Veteran on 
lithium and ibuprofen.  

In any event, both sets of private records, and the autopsy 
report, if available, may provide more detailed information as to 
the cause of his death, but they are not present in the claims 
folder.  VA is required to make reasonable efforts to obtain all 
"relevant" records, including private and non-Federal records 
like these, which the Veteran or, in this instance, his heirs 
adequately identifies and authorizes VA to obtain.  38 U.S.C.A. 
§ 5103A(b); 38 C.F.R. § 3.159(c)(1).  VA regulation clarifies 
that "reasonable efforts" will generally consist of an initial 
request for the records and, if the records are not received, at 
least one follow-up request.  38 C.F.R. § 3.159(c)(1).  In the 
present case, the RO should contact the appellant and ask her to 
submit these records, herself, if she has them in her personal 
possession or to complete and return the necessary authorization 
(VA Form 21-4142) for VA to obtain them for her.  The appellant 
previously failed to complete and return the authorizations for 
these physicians in the May 2004 VCAA letter.  She is once again 
strongly advised to do so.      

As to the outstanding autopsy report, the Board emphasizes that 
VA regulation provides that a cause of death analysis will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all the 
facts and circumstances surrounding the death of the Veteran, 
including, particularly, autopsy reports.  See 38 C.F.R. § 
3.312(a) (2009) (emphasis added).

Accordingly, the case is REMANDED for the following action:

1.	Contact the appellant and ask that she 
submit or authorize VA to obtain (by way 
of VA Form 21-4142) certain private 
treatment records of the Veteran and the 
autopsy report.  Specifically, the 
records in question are (A) the 
Veteran's terminal records from Bayfront 
Medical Center dated in June 2003; (B) 
private treatment records of Dr. F.H.E. 
dated from November 2002 to June 2003 
(i.e., up until the date of the 
Veteran's death); and (C) the Veteran's 
autopsy report from the Florida 
Department of Health, referenced in the 
death certificate.  If she provides a 
completed release form authorizing VA to 
obtain these records, then attempt to 
secure them in compliance with VA law 
and regulation.  See 38 C.F.R. 
§ 3.159(c)(1).  The appellant is 
strongly advised to cooperate with VA 
efforts to assist her with her claim.  

2.	Then, after completion of the above 
development, the RO shall readjudicate 
the cause of death issue.  If the claim 
is not granted to the appellant or her 
attorney's satisfaction, then send both 
of them another SSOC and give them an 
opportunity to respond.  
  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



